Citation Nr: 1456449	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable disability evaluation for the service-connected fractured right mid clavicle (collar bone).  

2.  Entitlement to service connection for depression to include as secondary to the service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

The Veteran asserts that he is entitled to service connection for depression as secondary to the service-connected tinnitus and fractured right clavicle.  In an October 2009 statement, the Veteran stated that the pain in his arm, loss of hearing, and ringing in the ears caused him to be depressed.  In an October 2009 statement, the Veteran's wife described observing the Veteran's symptoms of depression; she reported that depression was recently diagnosed and the Veteran was treated with medication.  A June 2011 Social Security Administration decision indicates that the Veteran had significant depression due to his inability to continue employment due to his impairments.  The Veteran's representative wrote in 2014 that the Veteran had recently been diagnosed with depression and was on medication.  

Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 C.F.R. § 3.310 (2014).  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that a medical opinion and examination are necessary to determine whether the Veteran has depression and, if so, whether it was either caused or aggravated by the service-connected tinnitus and/or fractured right clavicle.  

The Board also finds that an examination of the service-connected right mid clavicle fracture is necessary.  The Veteran asserts that the service-connected right mid-clavicle fracture causes pain in the right shoulder.  The Board recognizes that service connection for right shoulder and right subacromial decompression was denied in the August 2010 rating decision and the Veteran did not perfect an appeal of that issue.  However, the service-connected fracture of the right mid clavicle is rated under Diagnostic Code 5203, impairment of the clavicle, which provides that the disability may be rated on impairment of function of the contiguous joint.  Thus, additional VA examination is necessary to determine whether there is impairment of function of the joint contiguous to the right clavicle.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2014); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The AOJ should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected fracture of the right mid clavicle and the claimed depression.  The RO should make an attempt to obtain any treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected fracture of the right clavicle and the claimed depression.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of the service-connected residuals of a right mid-clavicle fracture.  

The examiner should determine what residuals, if any, the Veteran experiences as a result of his in-service fractured right clavicle.

The examiner should specifically determine whether there is nonunion, malunion, or dislocation of the clavicle.

The examiner should also determine whether the residuals of the fractured clavicle impair the function of any joints contiguous to the right clavicle, and, if so, the examiner should identify the joint and describe the impairment.  

3.  Schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the entire record, the VA examiner should determine whether the Veteran has an Axis I psychiatric disorder.  

If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder, to include depression:

a) either began during or was otherwise caused by the Veteran's military service;

b) was caused by a service-connected disability (residuals of a right clavicle fracture and tinnitus); and/or

c) was aggravated (meaning that the underlying psychiatric disability was made permanently worse by a service-connected disability or disabilities, and such worsening was beyond the natural progression of the condition).  If the examiner determines that the Veteran had depression that was aggravated by his service connected disabilities, a baseline level of depression prior to the aggravation should be identified. 

A complete rationale should be provided for any opinion expressed (meaning tell us why you reached your conclusion(s)). 

4.  Then, readjudicate the issues remaining on appeal in light of all of the evidence of record.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


